Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first contact having a first width located a first distance from the substrate and a second width located a second distance from the substrate greater than the first distance, the second width being between about 10 nm and about 60 nm and the first width being smaller than the second width by an amount greater than zero and less than about 5 nm; and an air gap located between the first contact and the first gate stack”. 

Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a scaffold in physical contact with a first portion of a top surface of the first contact, a second portion of the top surface of the first contact being exposed by the scaffold, the air gap extends under the scaffold; and an etch stop layer capping the air gap, the scaffold being located between the etch stop layer and the second portion of the top surface of the first contact”. 

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a sacrificial spacer along sidewalls of the first opening after the forming the base layer; forming a spacer adjacent to the sacrificial spacer; etching the base layer to re-expose the conductive region; depositing a first contact adjacent to the spacer and the base layer; and removing the sacrificial spacer to form an air-gap”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826